Citation Nr: 1438029	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss with Meniere's disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened a previously denied claim of service connection for right ear hearing loss with Meniere's disease and denied the claims on the merits.  In that decision, the RO also denied service connection for left ear hearing loss and tinnitus.  


REMAND

The record indicates the Veteran reported in April 2010 that he was receiving benefits from the Social Security Administration (SSA).  No such records are present in the claims file, however.  As records associated with the Veteran's SSA award could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's reported SSA benefits award should be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Relevant evidence of record consists of the Veteran's service treatment records and various post-service records documenting the Veteran's treatment at both private and VA facilities.  Review of the Veteran's service treatment records reveals that hearing loss in his right ear was noted at his July 1977 entrance medical examination, although hearing in his left ear was found to be normal.  During service, the Veteran was seen on multiple occasions for complaints of decreased hearing and ringing in his right ear; he was noted at a January 1981 visit to have bilateral sensorineural hearing loss that existed prior to service and required extra hearing protection.  At his July 1981 separation medical examination, the Veteran was diagnosed with right ear hearing loss; he complained on his separation medical history report of experiencing ringing in his right ear.  At that time he was diagnosed with both hearing loss and tinnitus in his right ear. 

Post-service treatment records reflect that the Veteran was seen in August 1989 for treatment for Meniere's disease on the right.  That treatment note reflects that the Veteran was last seen for similar complaints in January 1987.  Later treatment notes from 1990 reflect the Veteran's complaints of having experienced symptoms of Meniere's disease, including vertigo and ringing in the right ear, for seven years prior to treatment.  At an April 1991 VA examination, the Veteran was diagnosed with bilateral hearing loss and was noted to have a nine-year history of Meniere's disease as well as in-service noise exposure.  At a July 2010 VA examination, the Veteran was found to have tinnitus, and had lost all hearing in the right ear following a labyrinthectomy to treat the Meniere's disease.  He was noted at that time to have left ear hearing loss, although the examiner opined that it was less likely than not due to service, given the nine-year gap between the Veteran's separation from service and the first finding of hearing loss in the left ear.  At a July 2011 VA examination, the examiner found the Veteran's right ear hearing loss to have predated service and concluded that the pattern and progression of the hearing loss in the right ear was consistent with an underlying diagnosis of Meniere's disease.  In a September 2011 addendum opinion, the examiner clarified that it was more likely than not that the Veteran's hearing loss is due to Meniere's disease that existed prior to service, given the low-frequency hearing loss documented at the Veteran's entry into service.  The examiner concluded that the Veteran's current hearing loss is "unrelated to military noise exposure or other factors."

A right ear hearing loss was noted at the time of the Veteran's entry into service in 1977.  Specifically, when the Veteran was examined for service enlistment in July 1977, his examining physician recorded audiogram results of hearing loss for VA purposes in the Veteran's right ear.  A VA physician's assistant indicated in a September 2011 VA examination report that the type of hearing loss noted at service entry was consistent with Meniere's disease.  While the July and September 2011 reports from the physician's assistant suggest that pertinent disability pre-existed service, they do not clarify whether disability was aggravated beyond its natural progress.  Once VA undertakes to afford the Veteran an examination, it must ensure that the examination is adequate for rating purposes.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Any medical or other records relied upon by SSA in  awarding the Veteran disability benefits must be sought. The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  The Veteran should undergo an examination by an otolaryngologist or other qualified physician to determine the nature and etiology of his auditory disability.  The claims file and a copy of this Remand should be made available to the physician.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, including specifically his multiple complaints of hearing loss and tinnitus during service.  

The physician must provide an opinion as to whether the findings at entry into service were sufficient to show the presence of Meniere's disease and if so whether Meniere's disease and/or right ear hearing loss increased in severity in service beyond its natural progress.  Is tinnitus a manifestation of Meniere's disease?  If so, did the findings of tinnitus in service indicate an increase in severity beyond the Meniere's disease natural progress?  If the findings on the entry examination were not sufficient to show the presence of Meniere's disease, is there clear and unmistakable evidence that the Veteran's Meniere's disease existed prior to service and is there clear and unmistakable evidence that the Meniere's disease did not undergo a worsening beyond the normal progression of the disease during military service?   The examiner should include a rationale for the opinions proffered.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

